Citation Nr: 9926480	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from June to November, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1995, which declined to reopen a previously denied 
claim for service connection for a low back disability, and 
denied service connection for organic brain syndrome with 
anxiety.  In July 1998, the Board issued a decision denying 
the veteran's appeal as to both issues.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court").  In 
February 1999, pursuant to a joint motion filed by the 
parties, the Court entered an order, vacating that part of 
the Board decision which declined to reopen the claim for 
service connection for a back disability, remanded that issue 
for further consideration, and dismissed the issue of service 
connection for organic brain syndrome with anxiety.  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the RO in August 1991.  

2.  Evidence received since the August 1991 determination 
includes medical evidence of a current low back disability, 
including possible compression of L1, and the veteran's 
statements of an inservice injury from a fall, as well as 
pain continuing since service, competent evidence which was 
not of record at the time of the previous determination, and 
which bears substantially and directly on the matter in 
question.  




CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disability is reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a low back disorder was 
denied by rating action of the agency of original 
jurisdiction dated in July 1991, and confirmed and continued 
in August 1991.  Although the veteran initiated an appeal 
with the submission of a notice of disagreement, he did not 
perfect the appeal with a substantive appeal; accordingly, 
the August 1991 decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.200, 20.202 (1998).  However, 
if new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 1991).  

As noted above, the Board declined to reopen the claim for 
service connection for a low back disorder in a decision 
dated in July 1998.  The veteran appealed that decision, and 
the case was remanded for consideration in light of the 
Federal Circuit Court's decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), which altered the standard used to 
determine whether evidence is "new and material."  
According to Hodge, "new and material evidence" is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a) (1998).  The standard of a reasonable possibility 
that the new evidence would result in a change in outcome, as 
set forth in Colvin v. Derwinski, 1 Vet.App. 171 (1991), was 
found to be more stringent than, as well as inconsistent 
with, the pertinent regulation.  Hodge.  Accordingly, the 
veteran's claim must be considered pursuant to the Hodge 
standard.  

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  The 
veteran's claim was initially denied in July 1991, but, in 
connection with his initiation of an appeal, he submitted 
additional evidence, and a rating decision confirming and 
continuing the prior denial was issued in August 1991.  
Consequently, the August 1991 decision is the last final 
decision.

Evidence of record at the time of the August 1991 decision 
consisted of service medical records which were devoid of any 
mention of back abnormalities or complaints; the veteran's 
claim, submitted in May 1991, in which he asserted that he 
had injured his back during boot camp, and been treated for 
the injury during service; and records of the veteran's 
treatment by a private chiropractor in 1986 for lumbar spine 
pain.  The RO denied the claim on the basis that service 
medical records did not show any back injury, and that the 
chiropractor's records, dated 16 years after service, showed 
treatment for a recent injury.  

Evidence received subsequent to the August 1991 rating 
decision includes numerous medical records, VA and private, 
which show treatment for low back complaints from 1991 to 
1996.  A magnetic resonance imaging (MRI) in October 1993 
showed mild degenerative joint disease, mild compression of 
L1, possibly old, and possible spondylolysis of L5.  VA 
outpatient treatment records showed that in June 1991, he 
reported that he had had low back pain off and on for 20 
years; in July 1991, he complained of low back pain since 
service, which had recently recurred.  In a sworn statement 
dated in January 1995, the veteran averred that he had fallen 
and hurt his back in service.  

This evidence of current disability, including possible 
compression of L1, and the veteran's statements of an 
inservice injury from a fall, as well as pain continuing 
since service, is "so significant that it must be considered 
in order to fairly decide the merits of a claim."  38 C.F.R. 
§ 3.156(a) (1998); Hodge.  In this regard, the veteran 
contends that he sustained an injury to the back in service, 
and that he has suffered back pain since that time, matters 
on which he is competent to testify.  Savage v. Gober, 10 
Vet.App. 488 (1997).  Although the additional medical 
evidence also includes evidence of an injury in March 1991, 
an intercurrent injury does not entirely preclude the 
possibility of service connection, and, in any event, for the 
purpose of determining whether evidence is new and material, 
evidence is presumed credible and accorded full weight; the 
evidence is weighed and credibility assessed after the claim 
is reopened.  Justus v. Principi, 3 Vet.App. 510 (1993).  It 
is also noteworthy that while the MRI showed a possible old 
compression injury of L1, and the claimed inservice injury 
was a fall, the 1991 injury was a lifting injury.  Moreover, 
the injury reported in the October 1986 chiropractor's report 
was to the thoracic spine, rather than the lumbar spine.

Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old, to determine whether a 
well-grounded claim has been submitted, and, if so, decide 
the issue on the merits.  Elkins v. West, 12 Vet.App. 209 
(1999).  However, to avoid potential prejudice to the 
veteran, additional development of the evidence is required 
prior to an appellant determination.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  


ORDER

The claim for entitlement to service connection for a low 
back disorder is reopened by the submission of new and 
material evidence.


REMAND

As noted above, the issue of service connection for a low 
back disability has been reopened by the submission of new 
and material evidence, and the issue must now be considered 
on the basis of whether the claim is well-grounded, and, if 
so, whether an allowance on the merits is warranted.  Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999); Hodge.  As pointed out by the veteran's 
representative in June 1999, in view of the veteran's 
contentions, the consideration of the claim must also include 
38 C.F.R. § 3.303(b) (1998), regarding continuity of 
symptomatology. 

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Indeed, in his June 1999 letter, the veteran's 
representative stated that the veteran anticipated submitting 
additional evidence, including medical evidence.  
Additionally, although it has not been determined whether the 
veteran's claim is well-grounded, and, hence, there is no 
duty to assist, pursuant to 38 U.S.C.A. § 5107(a), under 
38 U.S.C.A. § 5103 (West 1991), the veteran must be informed 
of the elements necessary to complete his application for 
service connection.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  This includes obtaining, or notifying the veteran 
that he should obtain, potentially relevant records 
identified in the record.  When seen at the VA in June 1991, 
the veteran complained that he had had back pain 
intermittently for 20 years, and that he was treated 
regularly by a chiropractor.  It is unclear whether this is 
the same chiropractor who treated the veteran in 1986, and, 
in any event, treatment would have continued after 1986.  
These records should be obtained by the veteran or VA, if 
available.  

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:


1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim, 
including medical evidence.  He should 
specifically be requested to obtain the 
records of chiropractic treatment for his 
low back, which, he stated in June 1991, 
that he received two to three times per 
week.  In the alternative, he should 
provide the VA with a signed authorization 
and the name and address of this 
chiropractor (and/or any other providers 
of treatment for the low back since 
service), so that VA can obtain the 
records directly.

2.  After allowing time for the receipt of 
additional evidence, the RO should review 
the veteran's claims folder and ensure 
that the requested development has been 
conducted and completed in full; if any 
development is incomplete or inadequate, 
appropriate corrective action must be 
taken.  See Stegall, supra. 

3.  Thereafter, the RO should review the 
veteran's claim for service connection for 
a back disability in light of all of the 
evidence of record, to determine whether 
the claim is well-grounded, and, if so, 
whether an allowance on the merits is 
warranted.  In making this determination, 
all pertinent laws and regulations should 
be considered, including 38 C.F.R. § 
3.303(b).  

After completion of the requested development, if the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case, 
which contains citation to the relevant law and regulations, 
including 38 C.F.R. § 3.303(b), and afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
      JEFF MARTIN
	Member, Board of Veterans' Appeals


 

